Citation Nr: 1440252	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  06-18 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected fibromyalgia with irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served as a member of the United States Air Force, with active service from August 1993 to December 2000 and subsequent periods of INACDUTRA. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2004 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Columbia South Carolina.  In that rating decision, the RO declined to reopen a previously denied claim for entitlement to service connection for low back disorder.  Jurisdiction now resides with the RO in Nashville, Tennessee (RO). 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the Nashville RO in July 2010.  A copy of the hearing transcript has been associated with the claims folder.

In December 2010, the Board found that new and material evidence had been received to reopen the previously denied claim and then remanded the underlying matter.  The Board again remanded the matter on appeal in November 2012.  
The case was returned to the Board for further appellate review, and in August 2013, the Board denied the claim on the merits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated March 2014, the Court granted a Joint Motion for Remand, vacated the August 2013 Board decision, and remanded the case for compliance with the terms of the joint motion. 

During the pendency of the appeal, the Veteran's claims folder was processed using the electronic Virtual VA (VVA)  and Veterans Benefits Management Systems (VBMS), and any further consideration should review both systems in conjunction with the claim.  

The Board notes that the Veteran has initiated several claims, to include increased rating for fibromyalgia disability, service connection for psychiatric disorder, sleep disorder, chronic pain and fatigue disorders, and entitlement to temporary total disability rating due to convalescence, which are at various points of development at the Agency of Original Jurisdiction (AOJ).  These matters have not yet been adjudicated by the AOJ, and are not presently on appeal.  They are referred back for appropriate actions 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's claim for entitlement to service connection for low back disorder was remanded by the March 2014 Court Order for action in compliance with the instruction in the joint motion.  Based on review of the claims folder, the Board finds that additional development is in order prior to adjudication of the matter.

The parties to the Joint Motion for Remand determined that the Board erred when it relied upon an inadequate medical opinion from the VA examiner who conducted a January 2013 VA examination.  In this regard, the parties felt that the VA examiner did not adequately address the question of secondary service connection based on aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once the Secretary determines that a medical opinion is necessary, he is compelled to ensure its adequacy). Notably, the parties did not contest the adequacy of the 2013 VA examiner's medical opinion that the Veteran's spina bifida occulta was clearly and unmistakably not aggravated beyond the natural progress of the disease by any incident or injury in service.

In order to address this concern raised by the parties to the JMR, the Veteran should be afforded a new VA examination in order to determine whether the Veteran's current low back problems are related to his period of service or caused by or aggravated by her service-connected fibromyalgia with IBS.

The Board notes that, under 38 C.F.R. § 3.310 (a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

Again, the Board finds that a remand is needed to afford the Veteran with a new VA examination in order to obtain a clear and comprehensive medical opinion as to whether the Veteran's low back condition is caused by or aggravated by the service-connected fibromyalgia with IBS.  The Board asks that the examiner discuss each of the findings and conclusions in the previous VA examination report and any other pertinent medical nexus evidence in conjunction with any medical opinion rendered.

A remand will also afford the Agency of Original (AOJ) initial consideration of additional evidence associated with the claims folder since it last adjudicated the Veteran's claim in the 2013 supplemental statement of the case (SSOC).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination by a physician.  Any indicated studies, to include X- rays, should be completed.  The claims file must be made available to and reviewed by the examiner. After a complete review of the Veteran's VA claims file and a physical examination of the Veteran, the VA examiner must answer the following questions:

a)  Does the Veteran have a current low back disability separate from her diagnosed fibromyalgia? 

b)  IF the Veteran has a low back condition (other than spina bifida occulta) that is a separate disability, is such etiologically related to any incident of her service?

c)  IF the Veteran has a separate low back condition (other than spina bifida occulta) which is not etiologically related to any incident of her service, was such caused or aggravated by her service-connected fibromyalgia with IBS?  For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  

The VA examiner should consider and discuss the findings contained in the previous VA examination report as well as any other pertinent medical nexus evidence of record.

The examiner should offer a rationale for any opinion provided.  If the examiner is unable to provide an opinion, then he or she should state so and explain.

2. The RO/AMC should review the claims folder and determine whether any additional notification and/or development are warranted. 

3. The RO should then readjudicate the claims in light of all of the evidence of record on the merits.  If the claims remain denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



